PER CURIAM.
As conceded in Former Wife’s answer brief, the trial court erred in entering the written order granting final summary judgment of partition after Former Husband posted a $25 million dollar bond, as ordered by this court. See Markin v. Markin, 884 So.2d 469 (Fla. 4th DCA 2004) (granting a writ of prohibition for further proceedings concerning the partition of the Blossom Way property and finding the stay in effect for all related proceedings). We, therefore, reverse the partition judgment and remand.
GUNTHER, STONE and STEVENSON, JJ., concur.